Case 3:18-cv-01834 Document 1 Filed 11/05/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RlCO

UNITED STATES OF AMERICA,
Plaintiff
v. CIVIL NO. 18-

$15,000.00 IN U.S. CURRENCY,
Defendant.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

TO THE HONORABLE COURT: d

COMES NOW, plaintiff, the United States of Arnerica, by and through its undersigned
attorneys, Rosa Emilia Rodriguez-Vélez, United States Attorney for the District of Puerto Rico;
Héctor E. Ramirez~Carbo, Assistant United States Attomey, Chief Civil Division, and Rafael J.
Lépez-Rivera, Assistant U.S. Attorney, brings this complaint and alleges as follows in accordance
With Supplemental Rule G(Z) of the Federal Rules of Civil Procedure.

NATURE OF THE ACTION

l. This is a civil action in rem brought to enforce the provisions of Title 2l, United States

 

Code, Sections 84l(a)(l), 843(b), 846 and 881(a)(6) and Title 18, United States Code,
Section l956(a)(l)(B)(i).
DEFENDANT M
2. The defendant currency seized by an officer of the United States Postal Inspection Service
(“USPIS”), consists of $15,000.00 in U.S. currency.
JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over an action commenced by the United States

 

Case 3:18-cv-01834 Document 1 Filed 11/05/18 Page 2 of 4

pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action
pursuant to Title 21, United States Code, Sections 84l(a)(l), 843(b), 846 and 881(a)(6) and
Title l8, United States Code, Section 1956(a)(l)(B)(i).
. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United
States Code, Section l355(b)(l)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section lBSS(b)(l)(B) (the defendant currency is found in this
district).
. Venue is proper in this district pursuant to Title 28, United States Code, Section
lSSS(b)(l)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE
. This is a civil action w brought to enforce the provisions of Title 21, United States
Code, Sections 84l(a)(l) (Unlawful acts), 843(b) (Communication facility), 846 (Attempt
and conspiracy), and 88l(a)(6) for all moneys, negotiable, instruments, securities, or
other things of value furnished or intended to be furnished by any person in exchange for
a controlled substance or listed chemical in violation of this subchapter, all proceeds
traceable to such an exchange Additionally this civil action is brought to enforce the
provisions of Title l8, United States Code, Section l956(a)(l(B)(i), for moneys
representing proceeds of specified unlawful activities, that is, the felonious manufacture,
importation, receiving, concealment, buying, selling or otherwise dealing in controlled
substances (as defined in section 102 of the Controlled Substances Act), set forth in Title
18, United States Code, Section 1961(1), punishable under any law of the United States
including Title Zl, United States Code, Sections 84l(a)(l) and 846 knowing that the

transactions

Case 3:18-cv-01834 Document 1 Filed 11/05/18 Page 3 of 4

FACTS

7. The facts and circumstances supporting the seizure and forfeiture of the defendant currency
are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the
USPIS, U.S. Postal Inspector, Brian C. Thompson attached hereto, and incorporated herein

as if fully stated.

CLAlM FOR RELIEF

WHEREFORE, the lUnited States of Arnerica prays that a warrant of arrest for the
defendant currency be issued; that due notice be given to all parties to appear and show cause why
the forfeiture should not be decreed; that judgment be entered declaring the defendant currency
condemned and forfeited to the United States of Arnerica for disposition according to law; and that

the United States of Arnerica be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

ln San Juan, Puerto Rico, this § ‘h day of M(§@Mé@ 5 , 2018.

QS/@l€éamr @. @Mfr€@§’a‘rbé

Héctor E. Ramirez-Carbc')

Assistant U.S. Attorney

Chief Civil Division

USDC-PR-NO. 214902

UNITED STATES ATTGRNEY’S OFICE
Torre Chardc')n, Suite 1201

350 Carlos Chardon Street

San Juan, Puerto Rico 00918

Phone Number: (787)766-5656
Hector.E.Ramirez@usdoj .gov

ROSA EM[LIA RODRIGUEZ-VELEZ
United States Attorney

QS/M§/ r\§t @Qa,'p€:r@z'vcm

Rafael J. Lc')peZ-Rivera

Assistant United States Attorney
USDC-PR No. 221213

UNITED STATES ATTORNEY’S OFICE
Torre Chardc')n, Suite 1201

350 Carlos Chardc')n Street

San Juan, Puerto Rico 00918

Phone Nurnber: (787) 766-5656

Rafael.j .1opez@usdoj .gov

Case 3:18-cv-01834 Document 1 Filed 11/05/18 Page 4 of 4

VERIFIED DECLARATION
1, Rafael J. L=:iii:;pez-Rivera, Assistant U.S. Attorney, for the District of Puerto Rico, declare
under penalty of perjury as provided by Title 28, United States Code, Section 1746, the following:
That the foregoing Complaint is based on reports and information furnished to me by the
USPIS ; that everything contained therein is true and correct to the best of my knowledge and belief.
EXecuted in San Juan, Puerto Rico, this 5 th day of ,vjp \)B&¢£ , 2018.

tit

Rafael J Lopez- i:a
AssistantU. S Attor ey

   

VERIFIED DECLARATION
I, Brian C. Thompson, U.S. Postal Inspector, USPIS declare as provided by Title 28, United
States Code, Section 1746, the following:

l have read the contents of the foregoing Complaint for Forfeiture in Rern and the attached

 

unsworn declaration thereto, and 1 find the same to be true and correct to the best of my knowledge

and belief. 1 declare under penalty of peijur that the foregoing is true and correct.

EXecuted in San Juan, Puerto Rico, t s §SA`day of &UN»A.)~/ , 2018.

/

    

 

Brian C. >l"hompson, U.S. Postal hispector
United States Postal lnspection Service (USPIS)

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 1 of 10

UNSWORN DECLARATION UNDER PENALTY OF PERJURY
Title 28 United States Code 1746

1, Brian C. Thompson, U.S. Postal 1nspector with the United States Postal 1nspection Service
(USPIS), hereby declare as follows:

PROFESSIONAL BACKGROUND

1 am a Postal 1nspector with the United States Postal 1nspection Service (USPIS), currently
assigned to the Newark Division, San Juan Field Office, located in Guaynabo, Puerto Rico, and have
so been employed since March 2006. 1 have received formal classroom training from the United
States Postal 1nspection Service during the 12-week Postal 1nspector Basic Training Academy at the
Career Development Unit in Potomac, Maryland. 1 also have had additional training and experience
with other U.S. Postal 1nspectors and federal and local law enforcement agents in connection with
the investigation of the use of the U.S. Mail or in connection to the U.S. Postal Service (“USPS”),
property of the USPS and other postal offenses, as set forth in Title 18, United States Code § 3061.
As such, 1 am an “investigative or law enforcement ofticer” within the meaning of Title 18, United
States Code, § 2510(7). That is, 1 am an officer of the United States who is empowered by law to
conduct investigations and to make arrests for crimes furthered through the use of the U.S. Mail or in
connection to the U.S. Postal Service.

1 am currently assigned to the San Juan Prohibited Mail Team and am primarily responsible
for investigations involving the illegal use of the U.S. Mail in the trafficking of narcotics and
firearms As a result, 1 have conducted numerous firearms and narcotics investigations involving the
transportation of firearms and controlled substances; as well as those involving proceeds derived

from the distribution of firearms and controlled substances via the mail, in violation of Title 18

 

United States Codel §§ 922 (a)(l)(a) & (a)(3), and 1715, and 21 United States Code §§ 841 (a)(l),

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 2 of 10

, 843 (b), and 846. As a Postal hispector, 1 have also worked on several investigations involving the
use of the U.S. Mail and the Postal Service to launder and smuggle currency derived from specified
unlawful activities, including narcotics distribution, in violation of 18 United States Code, §§ 9`81,
982, 1956, and 1957, and Title 31, United States Code, § 5325. Additionally, 1 have also
participated in several interdiction operations targeting parcels containing illegal firearms, narcotics,
and proceeds thereof, both in San Juan and elsewhere in the continental United States. While
conducting investigations relative to the mailing of firearms, narcotics and currency, 1have had the
opportunity to become familiar with known trafficking sources and destination areas, various
smuggling methods and techniques used by traffickers, as-well as the manner in which traffickers
package illicit firearms, narcotics, and related proceeds

This Unsworn Declaration is submitted in support of a verified complaint of forfeiture, which
involves the offenses detailed in Section 881(a)(6) of Title 21, United States Code, particularly all
moneys, negotiable instruments, securities or other things of value furnished or intended to be
furnished by any person in exchange for controlled substance or listed chemicals, in violation of the
subchapter-, all proceeds traceable to such an exchange and all moneys, negotiable instruments and
securities used or intended to be used to facilitate any violation of Title 21.

Because this declaration is submitted for a limited purpose, the undersigned has not included
details of every aspect of this investigation The facts and information contained in this unsworn
declaration are based on my personal knowledge as well as observations of other Postal lnspectors
involved in this investigation All observations that were not personally made by me were relayed to
me by other law enforcement officers as a result of my personal participation in the investigation of

Alexis Silva-Cordero, Antonio Cruz, and others; through information obtained from other law

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 3 of 10

enforcement agencies, witnesses and reliable sources, 1 am familiar with the facts and circumstances
of the offenses described in the “Facts” section of this unsworn declaration

Unless otherwise noted, whenever in this unsworn declaration 1 assert that a statement was
made, the information was provided by another law enforcement officer, to whom 1 have spoken or
whose report 1 have read and reviewed.

Likewise, information resulting from the parcel interdiction and investigation, except where
otherwise indicated, does not set forth my observations, but rather has been provided, directly or
indirectly, through other law enforcement officers that conducted the interdiction

PROPERTY 'I`O BE FORFEITED
$15,000.00 IN U.S. CURRENCY

INVESTIGATIVE BASIS
Based on my training and experience 1 have learned that:

l. The U.S. Mail is often used by narcotic traffickers to transport controlled substances, as well
as U. S. currency derived from, or involved in, the distribution of controlled substances, either
as payment or proceeds;

2. The drug traffickers know that both U. S. Mail, Priority Mail Express and Priority Mail, are
considered First Class Mail and are therefore protected against inspection without a Federal
Search Warrant;

3. That drug traffickers discern that by using Prioii`ty Mail Express and Priority Mail with
Delivery Confirmation, they can track the parcels, control dispatch times and locations, and
most importantly, have a guarantee of delivery in one or two business days. Moreover, '

traffickers also know that any delay in a Piiority l\/Iail Express parcel delivery could

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 4 of 10

represent that such parcel has been intercepted by law enforcement;

That law enforcement agencies have established, based upon years of experience in narcotics
investigations, that the state of New York frequently receives controlled substances sent via
the U.S. l\/lail from Puerto Rico. Furthermore, Puerto Rico is a known destination for the
returning proceeds or payments of such narcotics from New York;

That, in addition to the aforementioned, it is customary for narcotics traffickers to hand write
the labels attached to the mail piece instead of using a pre-printed label. Pre-printed labels
are customary with most legitimate businesses utilizing the Priority Mail Express service;
That individuals who regularly handle controlled substances often leave the scent of
controlled substances on the box, packaging materials, and U.S. currency they handle, and
that packaging materials are often stored in close proximity to the controlled substances
transferring the odor to the packaging materials;

That narcotic canines, also known as K-9, are trained to alert to the smell of various
chemicals present in illegal narcotic drugs, such as methyl benzoate, a chemical present in
cocaine;

That USPIS lnspectors know from training and experience that individuals who traffic in
controlled substances rarely include any type of instruction with the proceeds, unlike
legitimate businesses or gifts whose note, letter, receipt, or coupon is included with the cash
or monetary instruments;

Postal lnspectors have found, in most cases, narcotics payments have been primarily in

twenty-dollar denominations

10.

11.

12.

13.

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 5 of 10

FACTS
On July 25, 2018, at the USPS General Post Office located in San Juan, Puerto Rico, Priority
Mail Express parcel EL821453604US, addressed to "(727) 653-0743, ALexis SiLVa Corder,
BO. GUAniQuillA., carr 441 Buzon 444-A, AGUADA. P.R. 00602, with a return address of
"117 S Dr Martin Luther King, atLantic City NJ. 08401, Antonio Cruz", was identified by
Postal 1nspectors as meeting the initial suspicious characteristics of a narcotics mailing.
The subject parcel was a rectangular shaped white USPS Priority Mail Express envelope with
clear tape, had a hand written label, weighed approximately two (2) pounds, and five (5)
ounces, and measured approximately 12” x 9" x 2". The parcel had affixed to it U.S. Postage
Meter strip number R23051\/1146080-10, with a postage amount of $24.70. The meter was
from Atlantic City, NJ, dated July 24, 2018.
On August 26, 2018, at the U.S. Postal 1nspection Service facility, located in Guaynabo,
Puerto Rico, the parcel was placed for exterior examination by a narcotics detection canine
from the U.S. Customs and Border Protection. According to the officer who handled the
canine, "Honzo" exhibited a change of behavior consistent with the presence of various odors
of controlled substances
On July 30, 2018, Federal Search Warrant 18-1 142(1\/1), dated July 27, 2018, was executed on
Priority Mail Express parcel EL821453604US. The parcel was opened and found inside was
one (l) bundle containing three (3) adult magazines, a "Penthouse", a "Hustler", and a
"Gent"; and one (l) adult DVD wrapped in green plastic wrap. Concealed within the pages
of one of the magazines was U.S. currency in $20, $50, and $100 denominations totaling

815,000.00. There were no notes or instructions in the parcel.

14.

15.

16.

17.

18.

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 6 of 10

According to a postal manager from the ‘USPS Atlantic City Carrier Annex, the return
address on the label of the subject parcel, 117 S Dr. Martin Luther King, Atlantic City NJ
08401, is recognized by the U.S. Postal Service as a deliverable address, however, it is
missing an apartment number. Antonio Cruz is not a known mail recipient at this address
However, according to the address building administrator, there is a person staying at
apartment 5-C with the alias or last name of Cruz. The Postal 1nspection Service attempted to
contact the telephone number found with the return address of the parcel, (727) 6 53-0743 to
no avail; it was a non-working number.

According to a carrier supervisor from the USPs Aguada Main Office, the delivery address
found on the label of the subject parcel, Bo. Guaniquilla, Carr 441 Buzon 444, is recognized
by the U.S. Postal Service. Alexis Silva Cordero is a known mail recipient at the address
On August 24, 2018`, a Probable Cause Veiification was approved by the Postal 1nspection
Service, Division 1nspector Attorney for the seizure of $ 1 5,000.00 in U.S. currency Notices
were sent to all interested parties on September 7, 2018. Internet advertisement was posted
on September 10, 2018 in the Forfeiture. gov website for 30 consecutive days

On September 28, 2018, a valid Claim was received at the U.S. Postal 1nspection Service,
Asset Forfeiture Unit from Alexis Silva-Cordero. Silva~Cordero claims to be the rightful
owner of the $15,000.00 in U.S. currency seized by Postal 1nspectors

According to Silva-Cordero, he was selling a 2008 Toyota Highlander, with VIN
JTEDS41A382032740, for the amount of 815,000.00 to Antonio Cruz, who sent him the
money in cash. Silva-Cordero included with the claim a copy of the title for the vehicle as

evidence

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 7 of 10

19. On October 2, 2018, a letter was sent from the San Juan Postal 1nspection Service, to Alexis

Silva-Cordero, Barrio Guaniquilla, Carretera 441, Buzon 444-A, Aguada, PR 00602. The

letter was requesting information and/or evidence as following:

1. You included a copy of the Title for a 2008 Toyota Highlander. However, this Title
only indicates that you are the owner of the vehicle, it does not represents a sale
contract or evidence that you sold the vehicle Provide evidence of the sales contract
or transactions

2. Provide a statement from Antonio Cruz with the following:

F“.O.O"?’

Description of the circumstances involving the seized currency.

Employment evidence

Provide phone number and complete address

A copy of the bank statement indicating the withdrawal of $ l 5,000.00, or any
other evidence of the legitimacy of the currency.

As the mailer of the Express Mail parcel, describe the content and

concealment method of the U.S. currency inside the parcel and the reason to

use such concealment

The reason why cash was sent instead of a financial instrument such as a

personal check, business check, manager’s check, or money orders

20. On October 12, 2018, a document titled “Statement from Antonio Cruz” was received via
FAX in the Iiispection Service The document contained the following:

<’:l.

-_'~.<1>.@.<>.@

Alex wanted to borrow money and offered to give me the title to a car to
hold.

1 am self-employed sub-contractor and part time event promoter for a bar.
Phone 609-665-3396 Present address: 117 s. MLK blvd., atlantic city nj
The money came from my savings 1 had on hand.

lt was wrapped inside a magazine so that it would not be stolen.

1 do not have a bank account or credit card

21. No response have been received from Alexis Silva-Cordero. According to Antonio Cruz,

Silva-Cordero was borrowing the money and sent him the title to hold. This is differing from

Cruz-Cordero’s statement in which he said he was selling a 2008 Toyota Highlander.

22. According to U. S. Postal Service records, the USPS money orders have been found with the

23.

24.

25.

26.

27.

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 8 of 10

name of Alexis Silva-Cordero and deposited into his personal account:

On 8/16/2016, four money orders were structurally purchased The purchase of the money
orders was split in two to avoid reporting

On September 7, 2016, six money orders for a total of $5,000.00 were structurally purchased.
Two were purchased in Post Office 19120 for the total amount of $2,000; and three were

purchased in Post Office 19141 for the total amount of $3,000. No record was found of the

require Foi'm 8105-A; this could indicate structuring by two or more individuals making the

purchase

On March 8, 2018, two money orders were purchased in Ohio, for the total amount of
$2,000. On the next day, March 9, 2018, two money orders were purchased in Ohio, for the

total amount of $2,000.

Numerous Western Union money orders were also deposited into Silva-Cordero’s personal

account. When Silva-Cordero was questioned by bank officials for the origination of the

deposits, Silva stated was from the sale of cars Bank records indicted Silva-Cordero was a

firefighter. All the money orders were purchased in the area of Pennsylvania and Ohio.

All money orders were deposited with the senders section in blank.

 

 

 

 

 

 

 

 

 

 

 

 

Date Bank of Account

Purchased Serial Number Amount Post Office Pay To Deposit Number
Alexis Silva Banco

8/16/2016 23502865140 $l,000.00 l9124/PA Cordero Cooperativo 01-158309~06
Alexis ‘Silva Banco

8/16/2016 23 502865 15 l $l,000.00 191242/PA Cordero Cooperativo 01-158309~06
Alexis Silva Banco

8/16/2016 23502865173 $1,000.00 191242/PA Cordero Cooperativo 01-168309-06
Alexis Silva Banco

8/16/2016 23502865184 $1,000.00 191242/PA Cordero Cooperativo 01-168309-06

 

 

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco
9/7/2016 24007818363 $1,000.00 191201/PA PR 00602 Cooperativo 01-168309-06
Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco
9/7/2016 24007818396 $1,000.00 191201/PA PR 00602 Cooperativo 01-168309-06
Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco
9/7/2016 24014027384 $l,OO0.00 19141 l/PA PR 00602 Cooperativo 01-168309-06
Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco .
9/7/2016 24014027395 $1,000.00 19141 1/PA PR 00602 Cooperativo 01-168309-06
Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco
9/7/2016 24014027406 $500.00 191411/PA PR 00602 Cooperativo 01-168309-06
' Alexis Silva
Cordero Bo
Guaniquilla
Arroba. Agiada Banco
9/7/2016 24014027417 $500.00 191411/PA PR 00602 Cooperativo 01-168309-06
Alexis Silva Baxter Credit
3/8/2018 25046858790 $l,000.00 440520/OH Cordero Union, IL 3755915
Alexis Silva Baxter Credit
3/8/2018 25046858801 $1,000.00 4405,20/0H Cordero Union, IL 3755915
Alexis Silva Baxter Credit
3/9/2018 25046858957 $1,000.00 440520/OH Cordero Union, IL 3755915
Alexis Silva Baxter Credit
3/9/2018 25046858968 $1,000.00 440520/OH Cordero Union, IL 3755915

 

Based on the facts (1) of the suspicious manner in which defendant money was transferred,

not wired, not sent by check, but rather sent uninsured, overnight by Priority Mail Express shipment

which was paid for in cash; (2) since 2016, there is an indication of money laundering by structuring

the purchase of money orders and depositing into an account without the remitter/sender’s name ; (3)

of the substantial amount of cash involved, $15,000.00; (4) and the dog sniff - a trained narcotics

 

Case 3:18-cv-01834 Document 1-1 Filed 11/05/18 Page 10 of 10

canine, who alerted positive to the package; the undersigned believes that the 815,000.00 in U.S.
Currency seized from Alexis Silva-Cordero, constitutes proceeds derived from the illegal sale of
narcotics in violation of Title 21, United States Code, § § 841 (a)(l), 843(b), and 846.

1 declare under penalty of perjury that the above is true and correct to the best of my
knowledge and belief, pursuant to Title 28, United States Code, § 1746.

1n San Juan, Puerto Rico, this Sb` day of , 2018.

 
  

 

Br%n C. 1hompson, US Postal 1nspector
United States Postal 1nspection Service (USPIS)
San Juan, Puerto Rico

10

est 44 (Rev. 11/04)

by local rules of court. This form, approved by the Judicial Conference 0 the United States in September 1974, is required for the use oft

Case 3:18-cv-01834 Document 1-2 Filed 11/05/18 Page 1 011

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of pleadings or other papers as required by la\v, except as provided

the civil docket sheet. >(SEE ]NSTRUCTIONS ON THIE REVERSE OF THE FORM.)

e Clerl< of Court for the purpose of initiating

 

i. (a) PLAiNTIFFs

DEFEN])ANTS

 

 

UN|TED STATES OF AlVlERlCA

 

 

 

(1)) County of Residence of First Listed Plaintiff

 

(EXCEPT [NU,S. PLAINTlFF CASES)

(C) Attomey’s (Firm Name, Addr%s, and Telephone Number)

 

815,000.00 in U.S. currency,

 

 

Attorneys (If Kuown)

 

 

Rafael J. Lopez-Rivera, AUSA, 350 Carlos Chardc')n Ave, Suite 1201,
Hato Rey, PR 00918

 

 

 

\lN U.D. I’LHH\ lll‘l‘ L,Abhb Ui\L !}

NOTE: IN LAND CONDEMNATION CASES, USE "IHE LOCATION OF THE
LAND [NVOLVED

 

II. BASIS GF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

IH. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 1 U.S. Govemment g 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govemnient Not a Party) Citizen 0f11ris State 151 1 1:1 1 lncorporated orPtincipnl Place Cl 4 [1 4
ofBusiness ln This State
1:1 2 U.S. Governnient El 4 Diversity Citizen ofAiiother State 13 2 13 2 Incorporated ami Principal Place g 5 g 5
Defendant (Indicate Citizeusliip of Parties in Item ]]I) Of Busmess In Another State
Citizen or Subject of a ij 3 1:1 3 Foreign Nation 1'_'1 6 1:1 6
Forei@ Countrv
IV. NAT{IRE OF SUIT (Place an “X" iii One Box Onlyz
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTI-TFR STATUTES 1
1:1 110 Insurance PERSONAL IN.]URY PERSONAL l`NJURY 1:1 610 Agriculture 1:1 422 Appeal 28 USCl 158 1:1 400 State Reapportionment
ij 120 Marine 1:1 310 Aiiplane 1:1 362 Personal lnjury - ij 620 Other Food & Dmg g 423 Withdrawal 1:1 410 Antitrust
1:1 130 Miller Act 1:1 315 Airplane Product Med. Malpractice 1:] 625 Dnig Related Seizure 28 USC 157 1:1 430 Banks and Banking
D 140 Negotiable Instrument Liability 13 365 Personal Injury - of Property 21 USC 881 Cl 450 Commerce
1:1 150 Recovery of Overpayment 1:1 320 Assault, Libel & Product Liability g 630 Liquor Laws PROPERTY RIGHTS g 460 Deportation
& Enforcement of Judgment Slander 13 368 Asbestos Personal g 640 R.R. & Truck 1:1 820 Copyrights g 470 Racketeer lnfluencecl and
13 151 Medicare Act 13 330 Federal Eniployers’ lnjury Product g 650 Airline Regs. g 830 Pntenl Corrupt Organizz\tions
1:1 152 Recovery ofDefaulted Liability Liability 1:1 660 Occupational lj 840 Trademark 1:1 480 Consumer Credit
Student LOanS 1:1 340 Marine PERSONAL PROPERTY Saf€ty/H€allll 1:] 490 CablE/Sat TV
(Excl, Veterans) 1:1 345 Marine Product 13 370 Other Fraud § 690 Otlier 1:1 810 Selective Service
1:1 153 Recovery of Overpayment Liability 13 371 Truth in Lending LABOR SOCIAL SE(.UKMY g 850 Securities/Commodities/
of Veteran`s Benet]ts 1:1 350 Motor Vehicle 1:1 380 Other Personal 1:] 710 Fair I_abor Standards 1:1 861 HIA (l395ff) Exchange
g 160 Stockholders’ Suits 1:1 355 Motor Vehicle Propelty Damage Act g 862 Black Lung (923) Cl 875 Customer Challenge
1'_'1 190 Otlier Contract Product Liability 1:1 385 Property Damage D 720 Labor/Mgmt. Relations 13 863 DI\VC/DIWW (405(g)) 12 USC 3410
1:1 195 Contract Product Liability [1 360 Other Personal Product Liabi|ity g 730 I,abor/Ivfgmt.Reportiiig 1:1 864 SSID Title XVI Cl 890 Other Statutory Actious
1:1 196 Francliise Injury & Disclosure Act 1:1 865 RSI (405(g)) [1 891 Agricultural Acts
1 RFAT PROPERTY CIVlL RIGH'I'S PRISONER PE'I`IT!ONS 13 740 Rail\vay Labor Act FEDERAL TAX SUTI'S 1:1 892 Economic Stabilization Act
1:1 210 Laud Condemm\tion 1:1 441 Voting 1:1 510 Mo!ions to Vacate g 790 Other Labor Litigation ij 870 Ta.\:es (U.S. Plaintiff [:1 893 Enviromnental Mattets
1:| 220 Foreclosure g 442 Employmeut Sentence g 791 Emplv Ret, lnc. or Def'endant) g 894 Energy Allocation Act
g 230 Reut Lease & Ejectment 1:1 443 Housing/ Habeas Corpus: Security Act g 871 IRS_Third Party ij 895 Freedom of Information
1:1 240 Torts to Land Accommodations 1:1 530 General 26 USC 7609 Act
g 245 Tort Product Linbility 1:1 444 Welfare 1:1 535 Deatli Penalty lj 900Appeal ofFee Determination
1:1 290 A11 Other Real Properly 1:] 445 Amer. \V/Disabilities - 1:1 540 Mandamus & Other Under Equal Access
Employment 1:1 550 Civil Rights to Justice
1:1 446 Amer. \v/Disabilities - g 555 Prison Condition 1:1 950 Constitutionality of
Olher State Statutes
1:1 440 Otlier Civil Rights
V. ORIGIN (Place an “X” in One Box Only) T f d fr ?%Peai`t° District
rails etre om u e rom
g l Original g 2 Removed from ij 3 Remanded from g 4 Reinstated or g another district g 6 Multidistrict g 7 Ma§isti"<\te
Proceeding State C )urt Apuellate Court Reopened (§pecifv) Litig§tion Judgment

 

VII. REQUESTED IN

VI. CAUSE OF ACTI()N

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Title 21, United States Code, Sections 84l(a)(1), 843(b), 846 and
881(a)(6) and Title 18, United States Code, Section 1956(3)(1)(B)(i).

 

 

nly if demanded in complaint

 

 

 

 

 

 

 

COMPLAINT: chi ., ND; 121 Yes 1`_'1 No

VIII. RELATED CASE(S) S _ _ _
IF ANY ( ee instructions). JUDGE DOCKET NUM_BER
DATE QTGNATURF QE ATT(`)RNFV ()F` RF('ORD
. S/Rafael J. Lc') ez-Rivera

// ::,S'/¢QO/ 9 p '

FOR OFFICE USE ONLY
RECE]IPT # AMOUNT APPLY]ING IFP IUDGE MAG, IUDGE

________

 

Case 3:18-cv-01834 Document 1-3 Filed 11/05/18 Page 1 011

 

 

CATEGORY SHEET

 

1. Title of Case (Name of first party on each side only)
_ US v. $15,000.00 U.S. currency,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Category in Whlch case belongs: (See Local Rules)
X oRDlNARY cler cAsE C‘V"~ FORFE'TURE
SOClAL SECUR|TY
BANK CASE
lNJUNCTlON

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

4. Has a prlor action between the same parties and based on the same claim ever been filed in
this Court'?
X
1:1 YES NO
5. ls this case required to be heard and determined by a Distrlct Court of three judges pursuant to
Rule 28 U.S.C. 2284?
121 YEs X No

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)’?

1:1 YES 1351 NO

 

(P|ease Print)
USDC ATTORNEY’S lD NO.

221213

 

 

 

Rafael J. Lopez-Rivera

 

ATTORNEY’S NAl\/lE:

 

TORRE CHARDON, SUlTE 1201, 350 CARLOS CHARDON AVE
MA|LlNG ADDRESSI

 

 

 

 

00918
HATO REY PR Z|P CODE

 

 

 

 

 

 

787-766-5656

 

 

TELEPHONE NO.

 

 

 

 

 

